Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (JP H06-238473). With regard to Claim 1, Hashimoto discloses a case comprising: a main case body (3); and an exterior member (2) that is welded to the main case body with laser light (1), wherein the laser light is irradiated onto an irradiation surface (L-shaped surfaces of 2 and 3 which receive 4, Fig. 12), a welding part (4) of the main case body and the exterior member is formed on the inner periphery surface (surface of 3 that is welded to 2) extending along a height direction (Fig. 12) of the case and is formed such that the irradiation surface is perpendicular to the incident laser light.
With regard to Claim 2, Hashimoto discloses the exterior member including a flange part (upper part of 2) which is disposed on an upper side (upper part of 3) of the main case body and which protrudes toward an inner side (Fig. 1) of the main case body, and a lower surface (Fig. 1) of the flange part includes a module receiving surface which receives a module (86) to be disposed inside the main case body.
With regard to Claims 3-4, Hashimoto discloses a contact surface (Fig. 11) of the main case body and the exterior member being a slope (Fig. 11) to form a tapered shape which is gradually wider upward.
With regard to Claims 5-6, Hashimoto discloses a contact surface (Fig. 12) of the main case body and the exterior member including a first abutting surface (upper part of the L-shaped surfaces of 2 and 3 which receive 4, Fig. 12) parallel with a thickness direction of the main case body and a second abutting surface (lower part of the L-shaped surfaces of 2 and 3 which receive 4, Fig. 12) perpendicular to the thickness direction of the main case body.
With regard to Claims 7-12, Hashimoto discloses a waterproof ring (5) that is interposed between the main case body and the exterior member.
With regard to Claim 13-20, Hashimoto discloses a timepiece (Abstract) comprising: the case; and a module (86) that is stored inside the case.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose timepieces similar to Applicant’s claimed invention having cases, exterior members and welding parts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833